 IIn the Matter of MILL B, INC., DIVISION OF IRWIN & LYONS, PARTNERS,DOING BUSINESS UNDER THE ASSUMED NAME OF IRWIN & LYONSandINTERNATIONAL WOODWORKERS OF AMERICA, LOCAL 116, C. I. O.Case No. R-3208.Decided April 9, 194Jurisdiction:lumber products.manufacturing industry.Practice and Procedure:petition -dismissed where rival union requested recog-nition after renewal date but prior to expiration date, and contract asrenewed is held to constitute a bar to a determination of representation.Mr. H. W. Irwin,of North Bend, Oreg., for the Company.Cllr.Ben Anderson,of Portland, Oreg., andMr. Richard Law,ofMarshfield, Oreg., for the I. W. A.Mr. William E. WalshandMr. J. W. Mclnturuff,ofMarshfield,Oreg., for Local 2573.Mr. Marvin C. Vahl,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn September 16, 1941, International Woodworkers of America,Local 116, C. I. 0., herein called the I. W. A., filed with the RegionalDirector-for the Nineteenth Region (Seattle, Washington) a petitionalleging that a question affecting commerce had arisen concerningthe representation of employees of Mil] B, Inc., division of Irwin& Lyons, partners, doing business under the assumed name of Irwin& Lyons, North ' Bend, Oregon, herein called the Company,' andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On October 6, 1941, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, ordered'By motion granted at the hearing,the name of the Company was amended to read asappears herein.40 N. L. R B., No. 57.346- M1LL B, INC. -347an investigation -and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due'notice.On October '11, 1941; the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theI.W. A., and Lumber and Sawmill Workers Union, Local 2573,A. F. of L., herein called Local 2573, a labor organization claimingto represent employees directly affected by the investigation.Pur-suant to notice, a hearing -was held on October 22 and 23, 1941,atMarshfield, Oregon; before Harry George, the Trial Examinerduly designated by the Chief Trial Examiner.The Company, theI.W. A., and Local 2573 were represented by counsel and partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissueswas afforded all parties.During the course of the hearing.the-Trial Examiner made various rulings on motions and on objec-tions to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed: The rulings are hereby affirmed.On October 29and November 7, 1941, the I. W. A. and Local 2573, respectively,filed a brief which the Board' has considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYMill B, Inc., is an Oregon corporation, presently operated as adivision of Irwin & Lyons, a copartnership, doing business under -the assumed name of Irwin & Lyons. Its plant and principal officeis located in North Bend, Oregon, where it is engaged in purchasinglogs and manufacturing them,into finished lumber products.Thelogs are obtained from lumber camps within the State of Oregon.The Company produces approximately 100,000,000 board feet an-nually and its gross receipts from sales amount to approximately$1,800,000.Of this amount, 90 percent represents receipts from salesto customers situated outside the State of Oregon.The Companyadmits that it is engaged 'in commerce within the meaning of theAct.H. THE ORGANIZATIONS INVOLVEDInternationalWoodworkers of America, Local 116, is a labor or-ganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company. -Lumber and Sawmill Workers Union, Local 2573, is a labor organ-ization affiliated with the American Federation of Labor, admittingto membership employees of the Company., 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONOn September 10, 1939, following the certification of Local 2573by the Board,2 the Company and Local 2573 entered into a collec-tive bargaining agreement.3Besides providing for a "union" shop,4the agreement contained the' following provision :This agreement is for one year.When either party to this agree-ment desires to modify, add to or terminate the agreement, heshall give written notice to the other party at least sixty days inadvance of such termination. . . . If neither party sixty daysprior to expiration requests in writing changes or termination,this agreement to continue from year to year.Neither of the contracting parties gave notice of termination in1940 or 1941.On August 22, 1941, the I. W. A. advised the Company by letterthat it represented a majority of the Company's employees and ex-pressed a desire to enter into a collective bargaining agreement withthe Company.On August 25, 1941, the Company refused 16-enterinto negotiations with the I.W. A. because of the existence of itsagreement with Local 2573.The petition herein, as above noted,was filed by the I. W. A. on September 16, 1941.The Company and Local 2573 contend that their agreement runsfrom year to year from the date of its execution unless terminatedby either party on sixty days' written notice prior to the expirationdate (e. g., September 10) of any yearly period.They urge thatthe I.W. A.'s petition should be dismissed, as it was filed after theagreement had automatically renewed itself on July 11, 1941.15TheI.W. A. contends that under the above-quoted provision, the agree-ment between the Company and- Local 2573 may be terminated by2 SeeMatter of Mill It, IncandLimber and SawmillIVoless'Vnron, Local No. 2573,13N. L R B. 613 The I IV A and Local 2573 participated in the election which the Boaiddirected(seeMattes of Mill B, Inc.andLumber andSatonirllkess Union Local No2573, 12 N L R B 1317) The results indicated that 172 ballots were cast, of which 110were for Local 2573 and 62 for the I W A3 The record shows that at the time of the hearing, Dull B, Inc, with whom Local 2573.entered the agreement, was undergoing reorganization pursuant to Section 77B of theBankruptcy Act, and was,being operated by Inwun & LyonsWhen Irwin & Lyons coin-menced operations, it advised Local 2573 that it assumed and accepted the terms of theagreementArticle XV' of the agi cement reads in pai tIn the event that any employee fails to niainLun continuous membership in roodstanding or make application to join the Union[Local 2573] as herein prodded,onaftermaking application is rejected by the Union, shall be discharged [sicl,bythe Employ-eiwithin a reasonable time upon written notice fioni the UnionIt is undisputed that notice of intention to terminate the agreement was 'not givenby either the Company or Local 2573. MILL B,INC.349either party at any time on sixty days' notice in writing, and that,therefore, the contract is no bar to this proceeding.'We do not believe that the parties intended, or that the agreementprovides, that it can be terminated at any time on sixty days' notice.The provision quoted above states that the agreement will be renewedfrom year to year unless terminated at least sixty days in advanceof its "expiration" which, under the terms of the agreement, occurson September 10 of each year.Since the employees had neither given notice of any intention todiscontinue the contract nor to designate other representatives priortoAugust 22, 1941, the date the I. W. A. gave notice of its claimof representation, it is apparent that under the terms of the contractthe condition precedent for discontinuance had not been fulfilled. Inother words, the automatic renewal clause in the contract had takeneffect, even though the new year had not actually begun. TheBoard, therefore, is squarely presented with the question of whetheror not a contract which by its terms was validly renewed on July 11,1941, should be deemed a bar to a direction of election on theassumption that the majority of employees in the unit covered bythe contract have subsequently designated other bargaining repre-sentatives.We are thus confronted with the problem of weighing and resolv-ing the conflicting interests in maintaining the stability of relation-ships previously established by collective bargaining contracts asopposed to the right of the majority of employees. to change theircollective bargaining representative at any particular time.The statute contains few guides to the solution of this problem.Although it has been contended that Section 9 (c) confers uponemployees an unlimited right to have the organization selected bythe majority exercise exclusive bargaining powers, the Board hasgenerally held that the statutory recognition of collective agree-ments under the proviso to Section 8 (3) of the Act must be deemeda limitation upon the continual exercise of this right.The Board has frequently refused to proceed to a new determina-tion of representatives where the petitioning union presented itsclaim to majority representation after the new term of a contract,automatically renewed for another year, has commenced to run.7°The I.W. A. alsocontends that inasmuch as the provisions of the agreement governingthe selection of an employer's committee and a plant committeefor thesettlement ofgrievanceswas neverfollowedand modificationsof theagreement were made withoutgiving the required sixty days'written notice,the contract is, in effect,non-existent.It issufficient to note that parties to an agreementhave the rightto agree to, or acquiesce in, amodification or alteration of some or all of its terms without,thereby,abandoning theagreement.7 SeeMatterof Detroit£ Cleveland Nazvigation CompanyandNational Organization ofMasters,Mates andPilots of America, A.F. of L., and Great LakesOfficersAssociation(C. 1. 0.), 29N. L. R. B. 176. 350DECISIONS 'OF NATIONAL LABOR RELATIONS BOARDThus the Board considered that the practice and procedure of col-,lective bargaining, which the Act was designed to encourage, wouldbest be effectuated if the contract was permitted to stand as a bar forthe remainder of its new term. In the recentOwens-Illinoiscase,the Board refused to proceed to a new determination of representa-tives after a contract, executed for a period of two years, had al-ready run beyond the term of one year.8Under the circumstances,of that case the Board concluded that an agreement for a term oftwo years was not an-unreasonable result of the collective bargainingprocess.A fortiori,it would seem that' a contract for a term of oneyear which, by virtue of an automatic renewal clause becomes a con-tract for two years, should be given the same effect. Indeed in thosecases in which the Board found that the operation of a renewal clausedid not constitute a bar to an investigation and determination ofrepresentatives, the Board specifically took cognizance of the factthat the petitioning union asserted, its claim prior to the last day ofthe period during which the renewal clause was subject to defeasanceby option of either party to the contract.'It is a wide-spread practice for employers and unions to executecollective agreements which run from year to year, subject to defea-sance upon sixty or thirty days' notice by either party.These contracts,contemplate that the party seeking a modification or amendment mustgive notice prior to the beginning of the automatic renewal date,thereby leaving a period of one or two months for negotiating theterms of the new agreement. Such thirty- or sixty-day periods arenot unduly long for collective bargaining conferences and tend topromote stability of employer-employee relationships by avoiding ahiatus between contracts.It has never been doubted that such agree-ments are in harmony with the policy of the Act.'Competing unions have apparently recognized that such auto-matic renewal clauses are recognized as binding according to tradeunion custom and therefore generally make their counter-claims priorto the notice period of the contract.The precise situation present inthe instant case has arisen only once before during the six-year historyof the Board. It is clear, therefore, that giving effect to such condi-tions in a collective agreement would not, as the dissenting opinion8Matter of Owens-IllinoisPacific CoastCo. andInternational Longshoremen'sUnion,Local 6, C. 1.0 , 36 N. L. R. B. 990SeeMatter of Showers Brothers Company, Inc.andNationalFurnitureWorkers LocalNo.1, etc, 13 N. L. R B 829;Matter ofHeldman-Sehild-Lesser,Inc.andCincinnati JointBoard of the AmalgamatedClothing Workers of America (C. 1.0 ), 11 N. L. R B 1289;Colonic FibreCompany, Inc.andCohoesKnitGoodsWorkers Union No. 21514, A F. of L.,9 N. L. R. B. 658. CfMatter of The American Oak LeatherCompany, 1401 Dalton St,Cincinnati,OhioandThe InternationalFur & Leather Workers Union,Local 214,affiliatedwith the Congress of IndustrialOrganizations,31N L. R. B 1155,cited in thedissenting opinion.Our decision in that case is hereinoverruled to the extentthat it isinconsistent with our opinion in the instant case. MILL B, INC.351implies,-.impose- an undue hardship upon a union not a party to thecontract.Here the I. W. A. did not give notice of its claim to majority repre-sentation until August 1941, six weeks after the contract had beenautomatically renewed. ,Moreover, a majority of the designationssubmitted by the I. W. A. to the Regional Director bear dates laterthanJuly11, 1941, the renewal date, while the remainder of the cardsare undated. 10 ;Consequently, the contract was automatically renewedat a time when Local 2573 was, beyond challenge, the duly designatedrepresentative of the Company's employees.To hold that such acontract should bar an election at the present time' does not,- as thedissenting opinion suggests, apply to representation disputes a legalconcept borrowed from- the field of commercial law.Rather it- isto insure the industrial stability achieved through a valid collectivebargaining agreement, and to apply the same criteria of judgment tocomparable situations in order that both employers and labor organ-izations may know with some degree of certainty the considerationsunder which the administrative machinery of the Act properly maybe invoked.Nor do we believe that our ruling "places a premium on inactionwhile penalizing unions which seek necessary changes in an agree-ment."There is no more warrant for assuming that a labor organiza-tion has become inert because it does not seek changes in an agreementthan for concluding that the existing contract is satisfactory.Thesafeguard against the perpetuation of a bargaining representativethrough inertia, which the dissent visualizes, lies in the power of theemployee to give notice of a claim to a new bargaining agent withinthe time limited by the contract. It must always be remembered thatlabor organizations are merely the agent of the employees in an appro-priate unit.We do not go so far as to hold that only the unionwhich is a party to the contract can- give notice of an intent toterminate it prior 'to the operation of the renewal clause.The em-ployees can achieve the same result themselves by signifying an intentto designate new representatives, either by direct word to the em-ployer 11 or by filing a petition with the Board.12 See the dissenting10 The Field Examiner's statement showed.that the I. W. A. possessed 183 signed mem-bership application cards, 171 of which represented persons appearing on the Company'sSeptember 15, 1941, pay roll;122 cards were dated in August and September-1941,- and62 were undated.All signatures appeared to be genuineAt the date of the hearing, therewere approximately 285 persons in the unit which the I W. A. claimed to be appropriate.ii SeeMatter of General Motors Corporation,Chevrolet Motor Division,Norwood PlantandUnited Automobile Workers of America, affiliated with the C I0, 33 N L R. B. 41;Matter of Standard Cap &SealCompanyandLodge'304,International Association ofMachinists,10 N L R. B 466'12 SeeMatter of Colonic Fibre Company,Inc.andCoh;oes KnitGoodsWorkers Union No.21514, A. F. of L, 9 N.L. R B. 658,supra. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDopinion inTriboro Coach Corporation, et al. v. State Labor RelationsBoard, et al.,286 N. Y. 314, 36 N. E. (2d) 315 (1941).Accordingly, we are of the opinion that the contract constitutes abar to an investigation and certification of representatives at this- time,and, consequently, the petition' of the I.W. A. shall be dismissed.This dismissal, however, shall not prejudice the right of the petitioningunion to file a new petition at a reasonable time before July 11, 1942.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWNo question concerning representation of Mill B, Inc., division ofIrwin & Lyons, partners, doing business under the assumed name ofIrwin & Lyons, North Bend, Oregon, exists within the, meaning ofSection 9 (c) of the National Labor Relations Act.ORDERUpon the basis of the foregoing findings of fact and conclusion oflaw, the National Labor Relations Board hereby dismisses the petitionfor investigation and certification of representatives filed by Inter-national Woodworkers of America, Local 116, C. I. 0., without preju-dice to its right to renew the petition at a reasonable time before July11, 1942.MR. WILLIAM M. LEISERSON,dissenting :It has long been the established policy and practice of the Boardto find that a representation dispute exists and that an election maybe ordered when a petition supported by sufficient authorizations isfiled prior to the expiration of an existing contract 13 In the caseof theAmerican Oak LeatherCo. '14 decided less than a year ago, theBoard clearly stated the policy, that a contract automatically renewedfor another year was not a bar to an election when the petition wasfiled before the renewed contract went into effect.15The decision inthe present case is a direct reversal of this ruling. I think the rea-sons given for the reversal are not sufficient to change an establishedpolicy which works well in practice, to which both employers and13Matter of Heldman-Schild-Lasser,Inc.andCincinnati Joint Boaid of the Amalgamated,Clothing Workers of America(C. 1. O.),11 N.L. R B. 1239.14Matter of The American Oak Leather Company, 1401 DaltonSt.,Cincinnati,Ohio andThe International Far h Leather Workers Union, Local 214, affiliated auth the Congress ofIndustrial Organizations,31 N. L. R. B. 115515 In that case the contract provided that it would be automatically renewed for anotherterm'unless either party gave notice of a desire to terminate the contract at least thirtydays before the date of expiration.Neither party gave notice and the contract was therebyrenewed,in accordance with its provisions, for another term.The petition was filed there-after. MILD B, INC—353labor organizations have adjusted themselves and which they clearlyunderstand.It seems to me a mistake to apply to the problem of representationdisputes among employees the technical legal criteria governing re-newal of contracts borrowed from the field of commercial law.Mostunion agreements provide for automatic renewal unless notice ofdesired changes is given 30 or 60 days prior to expiration date. Ifsuch notice is given, employees are then free to change their represent-ative even though their petition is filed after the 30- or 60-day periodhas commenced to run.16 I do not see any reason for' having adifferent rule if no notice is given either because of neglect or design.The .rule announced in the present decision places a premium oninaction while penalizing unions which seek necessary changes in anagreement.It will tend to perpetuate as bargaining representative alabor organization which has become inactive. In addition, this rulewill require every contesting organization to be familiar with thedetailed provisions as to notice and renewals of agreements to whichthey are not a party.The requirements of the new rule seem to meunreasonable and tend to create difficult new problems which havebeen avoided by the rule hitherto prevailing.16Matter of Monolith Portland Cement CompanyandLocal 550, International `UnionMine, Mill&SmelterWorkers,C. I.0 , 36 N. L. R. B. 1329. Moreover,the Board hasruled that when notice is given to open an agreement for the purpose of negotiatingchanges and thereafter the notice is withdrawn and the old agreement renewed, that sucha renewal is not a bar to an election.Matter of Certain-Teed Products CorporationandInternational Longshoremen's&Warehousemen'sUnion, Local 1-6,28 N L R B 915.See also,Matter of InternationalHarvesterCompany Tractor WorksandChicago DieSinkers Local No 100 of the International Die Sinkers Conference,36 N. L R B. 520.B455771--42--vol.40--23